Citation Nr: 1523310	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971, including service within the Republic of Vietnam from March 1969 to February 1970.  The Veteran is in receipt of the Bronze Star Medal with Oak Leaf Cluster and "V" device.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  Following that hearing, the Board remanded the case in March 2013, April 2014, and December 2014 for obtaining the Veteran's outstanding treatment records, affording him with VA examinations, and ascertaining the etiology of his various diagnoses.  The case has since been returned to the Board for appellate review.  

This case was initially certified to the Board by the RO in November 2012 as a claim of entitlement to service connection for a bilateral foot disorder.  However, as the evidence suggested that several disorders had affected the Veteran's feet at various points in time, in December 2014 the Board bifurcated the claim of entitlement to service connection for a bilateral foot disorder into separate issues of service connection for bone spurs, plantar fasciitis, hallux valgus, tendonitis, and degenerative arthritis.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (providing that bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (noting that VA is free to dismember a claim and adjudicate it in separate pieces).  In December 2014, the Board denied service connection for bone spurs, plantar fasciitis, hallux valgus, and tendonitis.  Entitlement to service connection for degenerative arthritis of the bilateral feet is the only issue remaining on appeal.  

In November 2014, subsequent to the Agency of Original Jurisdiction's (AOJ's) October 2014 supplemental statement of the case, the Veteran submitted private treatment records from Dr. MRS of the South Texas Foot Specialist.  The Veteran also submitted an April 2015 waiver of these private treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's January 2013 hearing is of record in Virtual VA.  The Veteran's Virtual VA file also includes records from the Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) for treatment from June 2005 to July 2011 and July 2011 to January 2013; however, the RO considered the earlier records in a July 2012 statement of the case, and the Agency of Original Jurisdiction (AOJ) reviewed the latter records in a July 2013 supplemental statement of the case.  


FINDING OF FACT

The Veteran has not been shown to have degenerative arthritis of the bilateral feet.  


CONCLUSION OF LAW

Degenerative arthritis of the bilateral feet was not incurred in service, nor may degenerative arthritis of the bilateral feet be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VA's duty to notify was satisfied by the RO's May 2011 letter, which fully addressed all notice elements and was sent to the Veteran prior to the May 2011 initial adjudication of his claim.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the service treatment records, VA outpatient treatment records, private treatment records, and the reports of VA examinations.  The Veteran also submitted lay statements, and provided testimony at a Board hearing.  Following the April 2014 Remand, the Veteran had a further opportunity to identify any additional, outstanding records pertinent to the claims being decided herein, and submitted additional private treatment records from Dr. MRS of the South Texas Foot Specialist in November 2014.  

The Veteran was afforded VA examinations in May 2011, May 2013, and June 2014.  The June 2014 VA examiner offered an addendum opinion in July 2014, and the AOJ sought an independent medical opinion in September 2014.  The AOJ sought a final medical opinion in January 2015 to specifically address degenerative arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the September 2014 and January 2015 opinions are adequate as they were provided by medical professionals, who had each reviewed the claims file, including the history solicited from the Veteran by the earlier examiners, the reports created by those earlier examiners based on their examinations of the Veteran, and the radiological testing done by those examiners.  The September 2014 and January 2015 examiners each provided an opinion and rationale based upon an accurate recitation of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative specified that while he had received treatment from a Dr. W in Victoria, Texas after service; Dr. W has died, and the treatment records would therefore be unavailable.  He further reported private treatment with Dr. MRS who performed his May 2003 and December 2009 surgeries.  Those surgical records are in the Veteran's VBMS file, and the Veteran provided updated treatment records from Dr. MRS in November 2014.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the Veteran's in-service injury while stationed in Germany, treatment by medics at that time, intermittent symptoms since service, and treatment since service through private physicians.  As such, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board also finds that the AOJ has complied with the Board's March 2013, April 2014, and December 2014 remand directives.  In April 2013, the AOJ scheduled the Veteran for his May 2013 VA examination.  In May 2014, the AOJ gave the Veteran the opportunity to identify any outstanding private treatment records and further obtained his outstanding Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) treatment records.  In June 2014, the AOJ scheduled the Veteran for his June 2014 VA examination, which he attended later that month.  The AOJ further sought the July 2014 addendum opinion from the June 2014 VA examiner and the September 2014 independent medical opinion.  The Veteran did not respond to the AOJ's May 2014 request for his authorization to release any further private treatment records, but he did submit updated private treatment records himself in November 2014.  Finally, in January 2015, the AOJ sought the final medical opinion regarding degenerative arthritis of the bilateral feet as the only diagnosis remaining on appeal.  The AOJ readjudicated the claim in January 2015 prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran contends that he has a disability affecting his bilateral feet as the residual of Achilles tendonitis and bone spurs in-service.  Specifically, he testified that he suffered from pain in his feet while stationed in Germany, and that his motor sergeant sent him to the medics for treatment.  The medics diagnosed the injury as bone spur, and assigned him limited duty.  The Veteran further testified as to intermittent symptoms of pain in his feet that has come and gone since service.  He finally asserted that he still has dull aching around his ankles, but that this pain has been worse in the past.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records show a March 1967 entry for treatment of right heel pain diagnosed as Achilles bursitis.  However, the May 1968 and March 1971 separation examination reports listed normal feet and lower extremities.  At the time of the May 1968 examination, the Veteran reported a medical history without any broken bones, lameness, arthritis, or foot trouble.  The Veteran certified in July 1971 that his separation examination in March 1971 had been more than 3 days prior to his departure from the place of his separation, and that there had been no change in his medical condition since that examination.  Otherwise, the service treatment records show only right foot blisters and callouses in August 1970.  

As discussed above, the Veteran testified to post-service treatment with Dr. W in Victoria, Texas.  However, he clarified to the June 2014 VA examiner that he saw Dr. W in the 1990's.  The earliest post-service treatment records available come from Dr. MRS of the South Texas Foot Specialists.  These are the May 2003 and December 2009 surgical treatment records the Veteran submitted with his January 2011 claim.  The May 2003 treatment records show diagnosis for left foot calcaneal spur, plantar fasciitis, and a soft tissue mass on the medial aspect of his foot.  The Veteran underwent plantar fasciitis release, as well as excision of the calcaneal spur and soft tissue mass in May 2003.  In December 2009, the Veteran similarly was diagnosed with heel spurs and plantar fasciitis of the right foot, and underwent surgery for resection of the heel spur and release of the contracted plantar fasciitis.  Subsequently, the Veteran was diagnosed with recurrence of his heel spurs in February 2010.  

The Galveston CBOC and Houston VAMC treatment records show treatment from June 2005 through February 2014.  These records consistently note a prior medical history of surgery to remove bone spurs.  In February 2007, he reported left foot pain, a history of heel spur, and treatment through a private podiatrist.  In January 2008 and May 2008, the Veteran's medical history included calcaneal spurs.  He reiterated this in August 2009, including that he sees a private orthopedist.  In July 2010, he complained of right ankle pain with a history of bone spur removal six months prior, and that health care provider diagnosed a heel spur.  The private medical records coincide with this, showing the Veteran's right foot surgery in December 2009.  

At the May 2011 VA examination, the Veteran reported pain in the right ankle, but that he was otherwise asymptomatic without flare-ups or inflammatory joint disease.  The examiner noted the location of this pain to be the peroneus longus ligament, and found no indication of Achilles tendonitis or pain on the plantar surface of his foot, as the 2003 and 2009 surgeries were evidently very successful.  The examination included X-rays, showing only mild right hallux valgus.  The examiner diagnosed chronic inflammatory tendonitis of the right foot only.  

The Veteran attended his second VA examination in May 2013.  That examiner diagnosed bilateral hallux valgus, bilateral degenerative arthritis based on X-ray, plantar fasciitis, and a history of heel spur.  That examiner noted the March 1967 in-service diagnosis of Achilles bursitis, and explained that Achilles tendonitis is a different condition from the plantar fasciitis diagnosed at the May 2013 VA examination as it affects a different anatomical area of the foot.  The examiner further stated that there was no evidence of spur in X-ray or plantar fasciitis in service. 

The Veteran attended his third VA examination in June 2014.  At that examination, the Veteran clarified that his treatment with Dr. W in Victoria, Texas had been in the 1990s, and repeated his recitation of surgery for his left foot in 2003 and right foot in 2009.  He also reported that his feet hurt all the time, that orthotics aggravate his feet, that he wears soft-soled shoes, and that the 2003 and 2009 surgeries did help.  That examiner diagnosed a history of plantar fasciitis, heel spurs, and Achilles tendonitis without current conditions.  He reviewed the May 2013 radiological imaging, but found no degenerative disease in opposition to that VA examiner's findings.  He repeated these findings in his July 2014 addendum opinion, noting the lack of evidence for arthritis in the May 2013 X-rays.  

Prior to returning this case to the Board, the AOJ referred this case to the September 2014 podiatrist for an independent medical opinion based on a review of the Veteran's VBMS file.  As discussed in detail in the Board's December 2013 decision, the September 2014 podiatrist addressed the Veteran's diagnoses for calcaneal spurring, tendonitis, plantar fasciitis, and hallux valgus; but did not address the May 2013 VA examiner's diagnosis for degenerative arthritis of the bilateral feet.  Therefore, the Board remanded again to obtain an opinion on that condition.  

The AOJ obtained that opinion in January 2015.  That examiner reviewed the May 2011 X-rays, the May 2013 X-rays, the May 2013 VA examiner's diagnosis of degenerative arthritis of the bilateral feet, the Veteran's report of in-service diagnosis for bone spurs, his testimony regarding intermittent symptoms of heel pain following service, and his lay statements regarding private treatment for his feet in the 1990s with Dr. W in Victoria, Texas.  However, that examiner found no diagnosis of degenerative arthritis of the bilateral feet at any time since January 2011.  The examiner included consideration of the Veteran's in-service Achilles bursitis in the rationale supporting his opinion.  He explained that the only condition that the Veteran has had since January 2011 is the bilateral plantar fasciitis, and that the May 2013 X-rays do not reflect degenerative changes.  The examiner noted the X-rays were normal.

There are no other orthopedic or podiatry treatment records or examinations dated during or close to the appeal period contained in the claims file, and the Veteran has already provided the VA with his private treatment records from the South Texas Foot specialist, including the May 2003 and December 2009 surgical treatment records.  Furthermore, the Veteran's lay statements have focused on the symptoms of his foot problems, such as dull aching pain and favoring his heels by walking up on the balls of his feet.  To the extent that any of these lay statements have addressed specific diagnoses, the Veteran only referred to current tendonitis in his November 2011 notice of disagreement, and the diagnoses of bone spurs offered by the medics in service in his January 2013 testimony.  The Veteran's lay statements have never specifically addressed the diagnosis of degenerative arthritis of the bilateral feet.  

The Board notes that the May 2013 VA examination lists a diagnosis of degenerative arthritis based on imaging.  However, the X-ray report itself does not include a diagnosis of degenerative arthritis.  Further, the June 2014 VA examiner reviewed these X-rays and the report, and specifically reported the lack of arthritis in the May 2013 X-rays in his July 2014 addendum opinion.  The January 2015 VA examiner concurred with this assessment, noting the X-rays were normal.  The private treatment records include no findings of degenerative arthritis of the bilateral feet.  

In summary, the evidence of record does not establish the existence of degenerative arthritis of the bilateral feet.  Although laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau, 492 F.3d at 1376-77, the Veteran in this case has never specifically alleged that he has this diagnosis as part of the problems with his feet.  The Board finds that the examination reports, particularly those in June 2014, September 2014, and January 2015 are the most probative evidence as to whether the Veteran has degenerative arthritis of the bilateral feet.  Significantly, the findings of the VA examination reports regarding degenerative arthritis of the bilateral feet are consistent with the VA treatment records and the Veteran's private treatment records.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have degenerative arthritis of the bilateral feet during the pendency of the appeal, the Board finds that he is not entitled to service connection.


ORDER

Entitlement to service connection for degenerative arthritis the bilateral feet is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


